                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                       Case No. 17-20451
                                         Honorable Victoria A. Roberts
KENNETH CHUN,

     Defendant.
_____________________________/


     ORDER FINDING DEFENDANT COMPETENT TO STAND TRIAL


I.    INTRODUCTION

      The Court’s duty to determine Kenneth Chun’s (“Chun”) competency

to stand trial has become inextricably woven in a battle of experts –

neuropsychologists, psychologists, and neurologists.

      Representing the neuropsychologists are Doctors Robert Denney,

Laura Faddell, and Peter Lichtenberg.

      Representing the psychologists are Doctors George Fleming, Ira

Schaer, Jacob Chavez, and Robert Denney.

      Finally, the neurologists providing expert evidence are Doctors Curtis

Schreiber and Arthur Emmer.
             Dr. Emmer is Chun’s treating neurologist. The remaining doctors

       were retained by the United States, Chun or the Court to perform

       psychological evaluations of Chun and/or to review his medical records.

             With one exception, all doctors rendered diagnoses of Chun. There

       have been almost as many diagnoses rendered over the last twenty

       months as there are doctors involved in this case.

 Exam          Doctor         Discipline                               Diagnosis
 Date(s)
                                               (1) Neurological examination results are normal
 June 12,                   Board Certified
             Dr. Emmer                         (2) Differential diagnosis for symptoms includes
   2017                      Neurologist
                                               nonspecific age-related memory loss, Mild Cognitive
                                               Impairment versus dementia
                           Neuropsychologist
                                               (1) Mild Cognitive Impairment, Amnestic Type
June 22 &
             Dr. Fadell
 26, 2017                      Clinical
                                               (2) Aphasia, Anomic Type
                             Psychologist
 June 23,        Dr.                           Mild Neurocognitive Disorder (a/ka Mild Cognitive
                           Neuropsychologist
   2017      Lichtenberg                       Impairment)


                                               (1) No change in his status from June 12, 2017 visit

 July 07,                   Board Certified    (2) “Memory loss consistent with underlying cognitive
             Dr. Emmer
  2017                       Neurologist       impairment. Workup for other neurologic causes has been
                                               negative. Early dementia as alternative possibility. A
                                               diagnosis of such cannot be made at this time.”


                                               Memory loss – Symptoms unchanged from prior visits and
                                               neurological exam results were normal (“The patient has a
August 25,                  Board Certified
             Dr. Emmer                         one-two year history of memory loss, consistent with
  2017                       Neurologist
                                               cognitive impairment versus early dementia. A diagnosis of
                                               the latter cannot be made.”)




                                                  2
September
                               Forensic
13, 20, &    Dr. Schaer                        No differential diagnosis
                             Psychologist
 21 2017
                                               Memory loss – “Differential diagnosis includes cognitive
December                    Board Certified    impairment versus early dementia. A diagnosis of the latter
             Dr. Emmer
 4, 2017                     Neurologist       cannot be made. Symptoms are clinically unchanged at this
                                               time.”
December                                       (1) Major Neurocognitive Disorder without behavioral
                               Clinical
20 & 21,     Dr. Fleming                       disturbances
                             Psychologist
  2017                                         (2) Probable Alzheimer’s Disease
August 30                  Neuropsychologist
                                               (1) Vascular Dementia
    &
             Dr. Fadell
September                      Clinical
                                               (2) Aphasia, Anomic type
 4, 2018                     Psychologist
August 3,                      Forensic        Mild Neurocognitive Disorder, Vascular Disease
             Dr. Chavez
  2018                       Psychologist
                                               Memory loss – Progression of his neurodegenerative
August 8,                   Board Certified
             Dr. Emmer                         disorder, conversion of Mild Cognitive Impairment to
 2018                        Neurologist
                                               dementia
                                               (1) No differential diagnosis
August 21,                     Forensic
             Dr. Schaer
  2018                       Psychologist
                                               (2) Chun is currently suffering from a “mental disease”
                                               Memory loss – Symptoms are consistent with dementia.
 October                    Board Certified
             Dr. Emmer                         Differential diagnosis includes: vascular dementia,
 16, 2018                    Neurologist
                                               Alzheimer’s, or mixed dementia
                                               (1) Major Neurocognitive Disorder without behavioral
November
                               Clinical        disturbances
 15 & 21     Dr. Fleming
                             Psychologist
  2018
                                               (2) Probable Alzheimer’s Disease
 January                    Board Certified    Memory loss – This patient has dementia, mild to
             Dr. Emmer
 15, 2019                    Neurologist       moderate. It is stable at this time.
                                               Major Neurocognitive Disorder, Vascular Disease

                                               “Unfortunately, . . . I was unable to include formal testing
                                               in the evaluation of Dr. Chun. This is a substantial
                                               limitation of the current assessment.”
February                       Forensic
             Dr. Chavez                        “Unfortunately, given the nature of the evaluation and
25, 2019                     Psychologist
                                               additional barriers, further neuropsychological
                                               screening/testing could not be completed to more fully
                                               evaluate Dr. Chun's current memory capacities.”

                                               “I believe an additional period of evaluation in a structured
                                               setting is needed to clarify his abilities. There were
                                                  3
                                              significant limitations in my current evaluation including . .
                                              . the inability to more extensively evaluate the defendant's
                                              cognitive functioning using neuropsychological
                                              instruments. Another major limitation of all previous
                                              evaluations, including my own, is the defendant has not
                                              been assessed by collaborating forensic and
                                              neuropsychologists. . . . I recommend the defendant be sent
                                              for another period of competency restoration and
                                              evaluation . . . where a neuropsychologist is on staff who
                                              can collaborate with the evaluating forensic psychologist.”
 May 14,                   Board Certified    Memory loss – “[P]atient has dementia, mild to moderate.
            Dr. Emmer
  2019                      Neurologist       There has been mild progression since the last visit.”
                                              (1) Malingering

                                            (2) Mild Neurocognitive Disorder (Mild Cognitive
                           Board Certified: Impairment)  Regarding Mild Cognitive Impairment,
                          Neuropsychologist research demonstrates that a significant percentage of
 May 21,                        and         people with Mild Cognitive Impairment, either of the
            Dr. Denney
  2019                        Forensic      amnestic type or vascular type, continue with Mild
                            Psychologist    Cognitive Impairment and do not convert to dementia.
                                            Chun’s past cognitive screening tests at Dr. Emmer’s office
                                            demonstrate clear stability over the past two and half years.
                                            It is also possible that Mild Cognitive Impairment could
                                            slowly convert to a dementing condition.
                                            (1) The brain MRI scan images show changes compatible
                                            with normal age-related white matter changes and the
                                            images do not support a vascular Mild Cognitive
                                            Impairment or vascular dementia diagnosis.

                                              (2) The EEG is reported as being abnormal and the pattern
                                              of findings is considered to be unexpected with Mild
                                              Cognitive Impairment or mild dementia.
September       Dr.        Board Certified
 27, 2019    Schreiber      Neurologist
                                              (3) The cognitive screening instruments used to evaluate
                                              Dr. Chun’s cognition always indicated results in the range
                                              of Mild Cognitive Impairment.

                                              (4) Neurocognitive test batteries were reported to show
                                              more significant deficits than seen on the cognitive
                                              screening tests, which suggest over-reporting of symptoms
                                              to key examiners.
                                              (1) Major Neurocognitive Disorders without behavioral
November                      Clinical
            Dr. Fleming                       disturbances
 3, 2019                    Psychologist
                                              (2) Probable Alzheimer’s Disease

                                                  4
     There is some agreement: all doctors believe that Chun suffers from

a mental impairment, and that the impairment is at least a mild cognitive

disorder.

     In relevant part, the diagnostic criteria for Mild Neurocognitive

Disorder (a/k/a Mild Cognitive Impairment) includes:

     A. Evidence of modest cognitive decline from a previous level
        of performance in one or more cognitive domains (complex
        attention, executive function, learning and memory,
        language, perceptual motor, or social cognition) based on:

            1.   Concern of the individual, a knowledgeable
                 informant, or the clinician that there has been a mild
                 decline in cognitive function; and

            2.   A modest impairment in cognitive performance,
                 preferably documented by standardized
                 neuropsychological testing or, in its absence, another
                 quantified clinical assessment.

     B. The cognitive deficits do not interfere with capacity for
        independence in everyday activities (i.e., complex
        instrumental activities of daily living such as paying bills or
        managing medications are preserved, but greater effort,
        compensatory strategies, or accommodation may be
        required).

Am. Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental

Disorders 605 (5th ed. 2013) (“DSM-V”).

     In evaluating competence to stand trial, a decision that the defendant

has a mental disease or disorder, however, is only the starting point. The

ultimate decision for the Court is whether Chun is competent to stand trial:
                                       5
whether his mental disorder affects his ability to understand the nature and

consequences of the legal proceedings against him, and to rationally assist

his counsel.

      The Court finds that while Chun does have a cognitive disorder, he is

competent to stand trial.

      With all experts on board, the Court conducted a competency hearing

on November 25-26 and December 4, 2019.

II.   BACKGROUND

      On June 29, 2017, Chun was indicted on four counts of health care

fraud, in violation of 18 U.S.C. §§ 1347 and 2, and six counts of distribution

of a controlled substance, in violation of 21 U.S.C. § 841(a)(1).

      The charges stem from Chun’s ownership and control of Bloomfield

Internal Medicine Associates, P.C., a participating health care provider with

Medicare, Medicaid, and Blue Cross Blue Shield of Michigan (“BCBS”).

The indictment alleges that he fraudulently billed Medicare, Medicaid, and

BCBS for services that were not reasonable, medically necessary,

documented, and/or actually provided. Chun also allegedly distributed

controlled substances, including opioids, outside the usual course of

practice and without legitimate medical purposes.




                                      6
      On October 16, 2017, Chun filed a motion for a hearing to determine

his mental competence; he said there was reasonable cause to believe he

was incompetent to stand trial. The Court granted Chun’s motion, noting

that at that time, there was evidence that Chun has some form of mental

defect. However, there was no medical consensus on its severity or how it

might affect Chun’s ability to understand the nature and consequences of

the proceedings against him. Specifically, three different experts had

evaluated Chun by that time. Dr. Ira Schaer’s evaluation revealed that

Chun suffered from a mental disorder that included short-term memory loss

and expressive language defects. Dr. Schaer concluded that Chun was not

competent to stand trial.

      However, Drs. Peter Lichtenberg and Laura Fadell also examined

Chun in the same time frame. They concluded Chun suffered from Mild

Cognitive Impairment, less severe than the degree of impairment Dr.

Schaer found.

      On November 30, 2017, the Court ordered a Psychiatric or

Psychological Examination under 18 U.S.C. § 4247(b). This examination

was completed by Dr. George R. Fleming. Dr. Fleming found there was

sufficient evidence from his psychological examination of Chun to conclude

that Chun’s ability to assist his counsel in his defense was impaired by his

                                      7
inability to make informed decisions; his difficulty organizing information

and learning new information; and his impaired capacity to form new

memories. Dr. Fleming concluded that Chun’s ability to fully understand

the nature and consequences of the proceedings was questionable.

      In light of Dr. Fleming’s opinion, the parties agreed that Chun would

be hospitalized for a reasonable period of time – not to exceed four months

– to determine if there was a substantial probability that in the foreseeable

future, Chun would attain the capacity to permit the proceedings to go

forward. See 18 U.S.C. § 4241(d). The Court entered its order finding

Chun incompetent to stand trial.

      Chun was committed to the United States Medical Center for Federal

Prisoners, Springfield Missouri, from April 2, 2018 until the Court ordered

his release on August 6, 2018. This release was based on the Certificate

of Competency signed by M.D. Smith, Warden of the Medical Center; the

Warden certified that Chun was able to understand the nature and

consequences of the proceedings against him and assist in the defense of

the claims brought against him by the United States.

      Shortly after, the defense asked the Court to conduct a hearing to

determine mental competency. The defense said “reasonable cause” still

existed to believe Chun was incompetent to stand trial. See 18 U.S.C. §

                                      8
4241(a). Chun had continued to undergo expert evaluation and treatment

by his own doctors.

      On October 30, 2018, the Court ordered an updated evaluation of

Chun by Dr. Fleming before it held a competency hearing. Also, he was re-

examined by Dr. Jacob Chavez, who supervised Chun’s initial restoration

to competency.

      The Court set a competency hearing for April 19, 2019, but the

government moved to adjourn that hearing and have Chun evaluated by its

own experts.

      The Court granted the government’s motion and ordered that the

evaluation and examination of Chun could include cognitive testing and

could involve active collaboration between the disciplines of psychology,

neuropsychology and forensic psychology. The Court also ordered the

government experts to file full reports concerning both Chun’s cognitive

functioning and competency to stand trial.

      To that end, Dr. Denney evaluated Chun, and Dr. Schreiber reviewed

Chun’s medical records and brain scans.

      Above, the Court sets forth the various doctors who examined Dr.

Chun, the dates of examinations and testing (for Dr. Schreiber, the date of

his report), and their diagnoses.

                                     9
       In its analysis, the Court will elaborate on these diagnoses and on

competency determinations made by some experts.

III.   ANALYSIS

       After a competency hearing, the Court must make a determination

concerning defendant’s competency to stand trial based on a

“preponderance of the evidence.” 18 U.S.C. § 4241(d). “A criminal

defendant may not be tried unless he is competent.” Godinez v. Moran, 509

U.S. 389, 396 (1993).

       To be competent, a defendant must have “sufficient present ability to

consult with his lawyer with a reasonable degree of rational understanding”

and “a rational as well as factual understanding of the proceedings against

him.” Dusky v. United States, 362 U.S. 402, 402 (1960). In determining

competence, the Court should consider “several factors, including

‘evidence of a defendant’s irrational behavior, [the defendant’s] demeanor

at trial, and any prior medical opinion on competence to stand trial.’”

United States v. Miller, 531 F.3d 340, 348 (6th Cir. 2008) (quoting Drope v.

Missouri, 420 U.S. 162, 180 (1975)).

       This “Dusky standard” indicates that a defendant is incompetent to

stand trial if, because of mental illness or other condition, defendant is

unable to: (1) understand the nature and objectives of the court

                                       10
proceedings or (2) assist in his defense. Cooper v. Oklahoma, 517 U.S.

348, 354 (1996); Dusky, 362 U.S. at 402.

      “Mental incompetence is a ‘high’ bar to clear[,] Miller, 531 F.3d at

350[,] . . . [and] requires proof of a ‘deep[] breakdown’ in cognition, United

States v. Coleman, 871 F.3d 470, 477 (6th Cir. 2017).” United States v.

Tucci-Jarraf, 939 F.3d 790, 795 (6th Cir. 2019). A mental defect or

disorder alone cannot establish incompetence; indeed, a person with a

mental defect can nonetheless be deemed competent to stand trial if he –

despite having a mental disorder – can understand the nature of criminal

proceedings and assist in his defense. See id. (“[E]ven patients with

chronic severe mental illness often fall short of the [mental incompetence]

threshold.” (citing United States v. Davis, 93 F.3d 1286, 1290 (6th Cir.

1996))).

      Chun does not meet the Dusky criteria. A review of the evidence

reveals:

      1. Dr. Ira Schaer

      Defense counsel referred Chun to Dr. Schaer.

      Dr. Schaer testified that he had “some training” in criminal

competency, but criminal competency was a small part of his practice, and

he had never testified before. Further, Dr. Schaer stated that his focus is

                                      11
on child psychology and adolescence; he has done “minimal” work with

adults.

      Dr. Schaer testified that he administered the Minnesota Multiphasic

Personality Inventory-2 (“MMPI-2”), which is designed to measure

psychopathology and memory. The MMPI-2 contains validity scales

designed to measure malingering, lying, and false presentations. Dr.

Schaer said there was no indication Chun was lying.

      There are diagnostic tools designed to help determine competency.

See Richard J. Bonnie, The Competence of Criminal Defendants: Beyond

Dusky and Drope, 47 U. Miami L. Rev. 539, 570 (1993). The MacArthur

Competency Assessment Tool – Criminal Adjudication (“MacCAT-CA”) is a

standardized test which assesses both decisional competency and factual

understanding.

      Dr. Schaer administered the MacCAT-CA to Chun in 2017. Dr.

Schaer did not conduct any stand-alone validity test in conjunction with the

MacCAT-CA.

      Dr. Schaer noted that the MacCAT-CA results indicate Chun had

“significant difficulties in Understanding, Reasoning, and Appreciation of

the legal system. [Chun’s] ability to factually understand legal proceedings,

his rational understanding of the proceedings themselves, and his capacity

                                     12
to assist his counsel are all significantly compromised.” [ECF No. 79-5,

PageID.941]. Dr. Schaer opined that Chun was not competent to stand

trial. During the testing, he said Chun was confused, lost his train of

thought, and had to be brought back into focus.

      Dr. Schaer also interviewed Mrs. Chun as part of his evaluation of

Chun.

      However, Dr. Schaer provided no specific diagnosis beyond stating

that Chun suffered memory and cognitive deficits. He testified that he was

not comfortable making a diagnosis based on neuropsychological testing

he did not conduct, and he only referenced the findings of other doctors in

his reports.

      A doctor must first decide if a disorder is present before a

determination can be made that a mental defect impedes defendant’s

ability to understand the proceedings or participate in his defense. See

Bruce v. Estelle, 536 F.2d 1051, 1059-60 (5th Cir. 1976).

      Since Dr. Schaer made no diagnosis, the Court does not credit Dr.

Schaer’s opinion that Chun is incompetent to stand trial.

      2. Dr. Laura Fadell

      Dr. Fadell testified that in her discipline, she evaluates global

cognitive functioning in patients with suspected memory deficits. She said

                                      13
this hearing was the first time she ever opined or testified concerning a

defendant’s competency to stand trial in any court. To prepare, she said

she became familiar with the Dusky standard and the statute (18 U.S.C. §

4241(b), (c), and (d)), and familiarized herself with certain studies.

      Importantly, Dr. Fadell was not familiar with any competency

assessment tools, except the MacCAT-CA. She employed no competency

assessment tools herself; and she did not interview Chun for competency

in either 2017 or 2018, by asking him questions concerning his knowledge

of court proceedings.

      Dr. Fadell added an addendum to her 2018 report. There, she

discussed how dementia compromises competency. She highlighted

research regarding the elderly in the criminal justice system. This

addendum came at the request of defense counsel.

      The Court declines to credit any testimony given by Faddell

concerning Chun’s competency.

      3. Dr. Arthur Emmer

      Dr. Emmer saw Chun on multiple occasions from June 2017 to

October 2019. He had various diagnoses as charted above.




                                      14
      Importantly, at the conclusion of his testimony, Dr. Emmer testified

that regardless of Chun’s diagnosis, he had no opinion on Chun’s

competency to stand trial.

      4. Dr. Peter Lichtenberg

      Dr. Lichtenberg diagnosed Chun with Mild Neurocognitive Disorder

(a/ka Mild Cognitive Impairment), with memory deficits being prominent.

He rendered no opinion concerning competency to stand trial.

      5. Dr. Jacob Chavez

      Dr. Chavez restored Chun to competency in 2018 while Chun was

housed at the United States Medical Center from April 2, 2018 to August 6,

2018. Dr. Chavez opined that Chun was competent to proceed to trial. He

indicated that Chun was able to learn new material and was able to

demonstrate and retain a basic understanding of the legal proceedings

against him, including the charges against him and their consequences, his

plea options, and the roles of courtroom participants. Dr. Chavez also

believed that Chun could assist rationally in his defense.

      What is mystifying is that only weeks after Chun’s release from the

medical center, defense counsel said “reasonable cause” existed to believe

Chun was incompetent to stand trial. Thereafter, Chun was evaluated

again by Dr. Fleming and re-evaluated by Dr. Chavez.

                                     15
      In February 2019, Dr. Chavez wrote in a report that “there is

uncertainty about Chun’s competency.” His overall conclusions were: (1)

Chun has a mental defect (i.e., Major Neurocognitive Disorder) that

involves impairments in cognitive functioning, specifically in the domain of

memory; (2) Chun retains many of his competency-related capacities but

substantial, albeit uncertain, deficits exist; (3) Chun’s ability to learn and

retain information with repetitive presentation indicates he could sufficiently

address these deficits and become competent, but his level of cognitive

functioning, which is progressively worsening, could not be adequately

assessed and may make his current deficits irreparable; and (4) Chun

continued to have an adequate factual understanding of the judicial system.

Nonetheless, Dr. Chavez said a conclusion of “competent or not

competent” was not possible due to the limitations in the current evaluation.

      Specifically regarding competency-related issues (i.e., Chun’s ability

to appreciate the nature and consequences of the proceedings against him

and assist properly in his defense), Dr. Chavez noted that Chun’s

understanding of the roles of the key players in the court system was

consistent with the information he learned at the United States Medical

Center during his restoration period and exemplified that he had an

adequate understanding of the underlying proceedings.

                                       16
      Particularly, Dr. Chavez reported that Chun had an adequate

understanding of the roles of key players within the court system: judge,

jury, prosecutor, defense counsel, and witnesses. Chun acknowledged

that the judge’s role is to provide “sentences based on the weight of the

defendant's actions or his guilt.” [ECF No. 77-9, PageID.815]. With

respect to the jury, Chun stated that their role was to “assess the evidence

presented to them and decide guilty or not guilty.” [Id.]. Chun correctly

understood and concluded that the judge and the jury were neutral parties.

      Chun accurately explained that the prosecutor is the person “who

tries to convince the jury why the defendant is guilty,” [id. at PageID.816],

and that the defense attorney is the person who “counters the prosecuting

attorney,” [id.]. Moreover, Chun understood that the defendant must be

“truthful to himself . . . and to the jurors and attorneys representing him.”

[Id.]. Finally, Dr. Chavez noted that Chun understood the difference

between a bench and jury trial, as well as the role of witnesses.

      However, Dr. Chavez noted that a “substantial limitation” of his

February 2019 evaluation was that he was unable to include formal

neuropsychological testing to more fully evaluate Chun’s current memory

capacities. Because of this, Dr. Chavez opined that an additional period of

evaluation was needed to clarify Chun’s abilities.

                                       17
      At the hearing, Dr. Chavez testified that since his February 2019

evaluation, Chun received the additional testing he suggested. The reports

from this additional testimony gave Dr. Chavez information and clarity

regarding the level of Chun’s cognitive functioning. Based on the additional

information, Dr. Chavez testified that he was now confident Chun is

competent to proceed to trial.

      The additional information Dr. Chavez considered included

information he derived from Dr. Denney’s report. Dr. Denney reviewed raw

psychological data from the United States Medical Center that contained

“embedded validity indicators” not known to Dr. Chavez that suggested

Chun was not applying “proper task engagement” to neurocognitive testing.

Dr. Denney also administered several of his own validity tests.

      After a review of many of Chun’s test results from various doctors –

as well as Chun’s performance on tests Dr. Denney administered – Dr.

Denney concluded that Chun did not apply appropriate task engagement,

and that he was “malingering memory dysfunction and incompetency.”

      Based on this information not available to him in February 2019, Dr.

Chavez testified that Chun’s present mental disease or defect did not

impair his ability to assist in his own defense and to understand the nature

and objectives of a trial.

                                     18
      The Court credits Dr. Chavez’s opinion delivered at the hearing,

concerning Chun’s competency to stand trial.

      6. Dr. George Fleming

      In his reports and at the time of hearing, Dr. Fleming opined that

Chun suffers from a Major Neurocognitive Disorder without behavioral

disturbances, probable Alzheimer’s Disease.

      In order to make the diagnosis of Major Neurocognitive Disorder, a

doctor must determine if there is evidence of significant cognitive decline

from a previous level of performance in one or more cognitive domains

(complex attention, executive functioning, learning and memory, language,

perceptual-motor, and social cognition) based on:

      1. Concern of the individual, a knowledgeable informant, or
      the clinician that there has been a significant decline in
      cognitive function; or

      2. A substantial impairment in cognitive performance,
      preferably documented by standardized neuropsychological
      testing or, in its absence, another quantified clinical
      assessment.

DSM-V, at 602.

      Dr. Fleming’s competency opinion does not appear to be supported

by the doctor’s own testing or the record. Dr. Fleming did not consult with

Chun’s wife because he did not believe Mrs. Chun could be objective

enough to give unbiased information. Nor does it appear that Dr. Fleming
                                     19
spoke to any other knowledgeable informant or Chun himself about Chun’s

decline in function.

      Moreover, in cognitive screening tests administered by various

doctors from June 12, 2017 to February 12, 2019, Chun consistently

scored in the Mild Cognitive Impairment range. [See ECF No. 77-3,

PageID.758 (summarizing Chun’s scores on seven cognitive screening

tests)]. This does not support a conclusion of significant cognitive decline

from a previous level of performance in one or more cognitive domains.

      Several doctors testified and/or opined in their evaluation reports that

Dr. Fleming did not conduct many tests of Chun, and they were unsure how

Dr. Fleming reached his diagnosis. Indeed, even Dr. Fadell – one of

Chun’s experts – testified and opined in her 2018 report that Dr. Fleming’s

diagnosis was questionable: “It is unclear as to how Dr. Fleming

determined this diagnosis, as his evaluation was not comprehensive, relied

heavily on only a few measures, and there was no mention of information

obtained from a knowledgeable source, such as Mrs. Chun.” [ECF No. 79-

3, PageID.926].

      Dr. Denney opined that only two weeks after Chun tested in an

“equivocally mild impairment range,” Dr. Fleming concluded that Chun was

unable to make informed decisions, even though Dr. Fleming’s own

                                      20
neurocognitive test results were within the broadly normal range, with the

exception of memory and construction abilities. [See ECF No. 77-1,

PageID.724].

      In order to make a diagnosis of Major Neurocognitive Disorder, the

examiner must also document that cognitive deficits interfere with

independence in daily activities. See DSM-V, at 602.

      Dr. Denney testified that Dr. Fleming’s reports do not reflect that he

considered Chun’s activities of daily living.

      Dr. Fleming also assumes that a subdural hematoma that Chun

experienced in 2003 went untreated and contributes to Chun’s current

mental disorder. “A subdural hematoma is a collection of blood inside the

skull, but outside the brain.” [See ECF No. 77-5, PageID.764]. Dr. Fleming

admitted he had no evidence to support his conclusions that this hematoma

is contributing to Chun’s dementia. He testified he did not review any of

Chun’s CAT scans reports or the actual MRI that was taken at that time.

Nor did he review Dr. Emmer’s notes.

      In reality, Dr. Emmer examined Chun and indicated that the

hematoma was “treated conservatively.” [See Dr. Emmer June 12, 2017

Evaluation Note (not filed on the docket)]. Dr. Schreiber noted that repeat

brain scans showed resolution of the blood through the normal healing

                                      21
process. [See ECF No. 77-5, PageID.764]. Dr. Emmer asked Chun and

his wife about possible residual neurological complaints as a result of the

subdural hematoma; none was noted, including any report of memory loss.

[See id.]. This undermines Dr. Fleming’s opinion that the subdural

hematoma contributed to Chun’s current cognitive disorder.

      But all of the above concerns the diagnosis. All doctors agree that

Chun does suffer some level of impairment. It is important to not lose sight

of the task at hand. The relevant issue does not stop at the diagnosis;

rather, it is whether the diagnosed disorder affected Chun’s ability applying

the Dusky standard.

      In November 2018, Dr. Fleming did use one of the diagnostic tools

designed to assess competency: Evaluation of Competency to Stand Trial

– Revised. The results of this testing showed Chun had a moderate

impairment in his competency to stand trial. Dr. Fleming testified that he

asked Chun no questions concerning the role of the judge, the different

sentences he could face, the role of the prosecutor, the importance of

evidence, plea options, and the right to testify.

      Dr. Denney is critical of Dr. Fleming’s competency conclusions

because Dr. Fleming did not sufficiently control for validity or poor task

engagement.

                                      22
      Validity is the degree to which a research study accurately measures

what it intends to measure. See Steve Rubenzer, Ph.D., ABPP, How

Competency Examiners Should (and Often Don’t) Assess for Malingering

and Poor Effort, Prosecutor, 50-Nov Prosecutor 16, 19 (Nov. 2017). If the

results of a test are determined to be invalid, they should not be used to

formulate conclusions, because they do not reflect the person’s full

functioning ability. [See ECF No. 77-1, PageID.720]. Moreover, if the

results of an individual’s validity tests are invalid, it calls into question the

reliability of that person’s other (non-validity) test results. [See id.].

      Dr. Fleming administered no competency tests in November 2019.

Nor did he ask Chun any of the above questions. Nevertheless, in

November 2019, Dr. Fleming opined that Chun’s functioning was at a

moderate impairment cognitive level, which he noted is “Average

functioning for a person with a high school education.” Importantly, Dr.

Denney testified that a person would be competent to stand trial if he or

she had functioning equal to the average person with a high school

education.

      The Court does not credit Dr. Fleming’s competency findings.




                                        23
     7. Dr. Robert Denney

     The government hired Dr. Denney to perform a neuropsychological

evaluation of Chun. In preparation, Dr. Denney reviewed tests, reports, and

records from all other doctors involved in assessing Chun’s cognitive

functioning. He also administered a battery of psychological and

neuropsychological tests. His tests included the Competency Assessment

Instrument – Revised (“CAI-R”).

     In reviewing findings from other doctors, Dr. Denney found – as he

did when he conducted his own testing of Chun – that Chun’s behavior was

not completely consistent throughout the examinations. As an example,

Dr. Denney noted:

     [Chun] would often claim he did not know something, but then
     provide the information after being pressed on the issue further.
     During one portion of the testing, he indicated he remembered
     the instructions but simply did not wish to follow them. His
     behavior was not consistent throughout the examination in that
     he would interface with the computer easily on a slightly more
     complicated task, but then require significant assistance for a
     very simple task. At one point during memory testing, he said, “I
     guess I really bombed that.” When I said, “Really, I thought you
     said you did not have a memory problem,” he said, “Well, I
     guess I have selective memory—if it is something I think is
     important, I remember it.”

[ECF No. 77-1, PageID.691].

     The review of Chun’s behavior over twenty months of examinations

and testing led Dr. Denney to conclude that Chun had effectively
                                    24
demonstrated the ability to confuse examiners and possibly the Court in a

manner that succeeded in delaying Chun’s criminal prosecution.

      Dr. Denney agreed with all other mental health professionals that a

mental defect is present; his diagnosis is Mild Cognitive Impairment with

clear stability over the past 2 1/2 years.

      Most importantly – with respect to competency – Dr. Denney opined

that despite having a “mild form of mental disease or defect,” Chun is able

to appreciate the nature and consequences of the proceedings against him

and assist properly in his defense if he chooses to do so.

      To reach this conclusion, Dr. Denney used the CAI-R. With this tool,

he questioned Chun on competency-related concepts.

      Dr. Denney asked Chun questions concerning his: (1) understanding

of charges; (2) appreciation of penalties; (3) appraisal of available

defenses; (4) appraisal of courtroom participants; (5) understanding of

court procedures; (6) appraisal of likely outcomes; (7) ability to cooperate

rationally with counsel; (8) capacity to disclose pertinent information to

counsel; (9) capacity to testify; (10) capacity to challenge prosecution

witnesses; and (11) ability to manifest appropriate courtroom behavior.

      After conducting the CAI-R, Dr. Denney concluded that Chun had a

basic understanding of the nature and objectives of a trial and the ability to

                                       25
participate in his defense. He noted that sometimes Chun said things that

were clearly erroneous or said he did not know something, which Dr.

Denney doubted because of the diagnosis and Chun’s premorbid level of

functioning. Chun’s ignorance struck Dr. Denney as fabricated. Dr.

Denney stated that Chun’s current explanations of basic principles of

criminal litigation demonstrated a basic understanding of the process and

understanding of the charged offenses.

      Importantly, Dr. Denney concluded that Chun failed the validity

portions of certain tests he took, and that other examiners did not always

test for validity. To Dr. Denney, this was a critical omission which explains

Chun’s inconsistent performances, and which could reasonably lead to a

conclusion that Chun exaggerated his mental health issues or

demonstrated a non-cooperative test taking approach. Accordingly, Dr.

Denney believed test outcomes underrepresented Chun’s current abilities

to an unknown but significant degree.

      The Court credits the opinions of Dr. Denney.

      8. Dr. Curtis Schreiber

      The government employed Dr. Schreiber to review neurodiagnostic

studies and other case material and provide an opinion on Chun from the

perspective of a neurologist who is a practicing dementia specialist.

                                     26
      Dr. Schreiber concluded that neurocognitive batteries showed more

significant deficits than seen on cognitive screening tests.

      “[C]ognitive tests [are used] to obtain behavioral samples of abilities,”

in certain domains, while “neuropsychological assessment[s]” are defined

as a comprehensive evaluation that “integrates test results, with history,

symptoms, behavioral observations, physical findings . . . to yield

interpretive statements about the underlying causes of the patient’s

performance pattern.” See T.M. Roebuck-Spencer et al., Cognitive

Screening Tests Versus Comprehensive Neuropsychological Test

Batteries: A National Academy of Neuropsychology Education Paper,

Archives of Clinical Neuropsychology 32, 495 (2017). Based on these

batteries, Dr. Schreiber concluded that Chun’s pattern of memory loss was

not consistent with the memory loss patterns seen in Alzheimer’s disease,

which is progressive and chronic.

      As an example, Dr. Schreiber says that Chun was able to understand

the legal process as reported by Dr. Chavez on August 3, 2018. Less than

three weeks later at his competency evaluation with Dr. Schaer (report

dated August 26, 2018), Chun was noted to be unable to understand legal

proceedings. Also, Chun said he had no memory of having met Dr.

Chavez.

                                      27
      Dr. Schreiber also reviewed brain scan images. He said these only

showed changes compatible with normal age-related white matter changes

and the images did not support a vascular Mild Cognitive Impairment or

vascular dementia diagnosis.

      Dr. Schreiber testified that his role as a neurologist was to integrate

subjective disclosures and objective findings pertaining to Chun. Dr.

Schreiber stated that if one only considered Chun’s subjective reports, the

conclusion would be that he is barely stable. However, objective findings

indicate Chun is very stable. Dr. Schreiber said that while all evidence is

relevant, the objective evidence is entitled to more weight because of the

inconsistencies between objective test results and subjective, self-reported

evidence.

      Dr. Schreiber testified that under these circumstances, the diagnosis

of Mild Cognitive Impairment “fits the evidence.”

      Given the inconsistent patterns and inconsistencies from one doctor

to the next, Dr. Schreiber opined that Chun over-reported symptoms to key

examiners. This opinion is consistent with the conclusion reached by Dr.

Denney: that Chun is malingering lack of memory and lack of knowledge

regarding his case.

      The Court credits the findings of Dr. Schreiber.

                                      28
      9. Lay Witnesses

      In addition, the Court considers the testimony of two lay witnesses –

United States Department of Health and Human Services Special Agent

Michael Pemberton and Chun’s wife, Sylvia Chun.

      Pemberton conducted a post-arrest interview with Chun and noted

that he appeared coherent, provided logical answers, and understood the

nature of the pending charges. Chun discussed his medical practice,

prescribing habits, and specific patients. Chun answered Pemberton’s

questions appropriately, indicating that he understood the information

conveyed to him.

      Next, Mrs. Chun testified that she and Chun have been married for 25

years. She began seeing changes in Chun’s behavior in the fall of 2016,

which she attributes to memory loss. When they were on a trip to Italy in

May 2017 – shortly after the FBI raided Chun’s office, seized assets, and

Chun surrendered his medical license – Mrs. Chun said he had difficulty in

starting and remaining engaged in conversations.

      Mrs. Chun recounted several memory lapses in 2017 and 2018.

They included getting lost driving to and from familiar venues, forgetting

that a dishwasher repair appointment had been made, forgetting earlier

discussions, and other instances of confusion. On the other hand, she

                                     29
noted that Chun is still able to drive to and walk on a trail near their home

without assistance.

        With respect to the subdural hematoma Chun suffered in 2003, Mrs.

Chun testified that on the day he fell, Chun could not remember what day it

was. This hematoma resolved on its own. She testified Chun had no

headaches, changes in mood or personality, no memory loss and

continued to practice medicine until April 2017, when the FBI searched his

office.

        Mrs. Chun described their life as having hit a “new normal.” She did

not believe he was feigning memory loss because she constantly needed

to remind and retell him things. Memory losses are what prompted Mrs.

Chun to take Chun to Dr. Emmer shortly after the raid on his office.

        With respect to daily activities, Mrs. Chun testified that she recently

began putting out Chun's clothes and placing orders for him at restaurants;

she also manages their finances – although she said she had always done

that.

IV.     CONCLUSION

        There is agreement that Chun is genuinely impaired in the cognitive

domain of memory. The Court finds that he has Mild Cognitive Impairment.

But a defendant may suffer a mental defect or disease and remain

                                        30
competent to stand trial. See Tucci-Jarraf, 939 F.3d at 795. The Court

finds that Chun fits into this category of defendants: although a mild

cognitive deficit has compromised Chun’s functioning and cognitive abilities

– because of his superior premorbid intellectual ability – Chun still

maintains average functioning abilities, which is short of the standard for

being incompetent to stand trial. This is but one factor the Court considers.

      The severity of his impairment may continue to remain in dispute after

this order enters. However, the Court is persuaded that Chun did not apply

himself appropriately and consistently to cognitive and self-reporting

testing, making it difficult to get an accurate account of his current cognitive

strengths and weaknesses.

      What is not in dispute from the Court’s perspective is that only one

expert conducted a legitimate, validated competency assessment of Chun

after making a diagnosis: Dr. Robert Denney. He (1) used a competency

assessment tool; (2) conducted a clinical interview applying the structure of

that tool to his questions pertaining to competency related issues; (3)

controlled for validity in his cognitive testing to arrive at a diagnosis that fit

the evidence; and (4) arrived at a conclusion that employed the Dusky

standard of competence that truly assisted the Court in making the

necessary findings concerning Chun’s competency to stand trial.

                                        31
      Based on a preponderance of the evidence, Chun is competent to

stand trial. 18 U.S.C. § 4241(d). He has sufficient present ability to consult

with his attorney with a reasonable degree of rational understanding. And,

he has a rational and factual understanding of the proceedings against him.

See Dusky, 362 U.S. at 402.

      IT IS ORDERED.
                                          S/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge
Dated: December 6, 2019




                                     32
